Exhibit 10.1

SEPARATION AND SETTLEMENT AGREEMENT

This Separation and Settlement Agreement (this “Agreement”) is entered into as
of August 12, 2015, by and between Ronald J. Nicolas, Jr. (the “Executive”), and
Banc of California, Inc., a Maryland corporation (the “Company”). The Executive
and the Company are referred to as the “Parties,” and each as a “Party,” in this
Agreement.

WHEREAS, the Executive has been employed by the Company as, among other things,
Chief Financial Officer of the Company;

WHEREAS, the Executive is party to an employment agreement with the Company,
effective as of November 5, 2012 (the “Employment Agreement”); and

WHEREAS, the Executive has provided the Company with notice of his resignation
pursuant to Section 9 of the Employment Agreement, and the Executive and the
Company wish to set forth their mutual agreement as to the terms and conditions
of such resignation.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1. Resignation. Effective as of 12:01 a.m. on November 15, 2015, or such earlier
date as the Company may elect by providing 10 days’ written notice to the
Executive (the “Resignation Date”), the Executive hereby resigns from his
employment with the Company and from all other positions the Executive then
holds with respect to the Company and its subsidiaries or affiliates (the
Company and all of its subsidiaries and affiliates and any predecessor entities
are hereinafter referred to as the “Affiliated Entities”), including as an
officer or member of the board of directors of any Affiliated Entity (the
“Resignation”). During the period the Executive is employed following the
expiration of the term of the Employment Agreement on November 5, 2015 (the
“Expiration Date”) and the Resignation Date, the Executive shall receive a base
salary and employee benefits as provided prior to the Expiration Date. Within
15 business days following the Resignation Date or such earlier time as required
by applicable law, the Executive will be paid all of his Accrued Obligations (as
defined in the Employment Agreement) pursuant to Section 10(a) of the Employment
Agreement earned or accrued through the Resignation Date. All capitalized terms
used but not defined hereunder shall have the meaning set forth in the
Employment Agreement, which is attached as Exhibit A hereto.

2. Acknowledgment. The Executive acknowledges and agrees that for purposes of
all plans, agreements, policies, and arrangements of the Company and its
affiliates in which the Executive participated or to which Executive was a party
(including, without limitation, the Employment Agreement), the Resignation shall
be a voluntary separation. Moreover, in the case of any such plan, agreement,
policy, or arrangement that includes the concept of resignation with “good
reason” or a similar term of like meaning (including, without limitation, the
Employment Agreement), the Executive agrees that the Resignation shall be
considered to have been made without “good reason” or such similar term. Nothing
contained in this Agreement shall limit the ability of the Company to terminate
the Executive’s employment for Cause, or the ability of the Executive to resign
his employment for Good Reason, in each case, prior to the Resignation Date;
provided that the Executive acknowledges and agrees that neither the execution
and delivery of this Agreement nor the transition of responsibilities
contemplated hereunder shall entitle the Executive (and the Executive hereby
waives any right) to resign from the Company and its affiliates for “good
reason” or a similar term of like meaning for purposes of any plan, agreement,
policy, or arrangement of the Company or the Affiliated Entities (including,
without limitation, the Employment Agreement). In the event of such a
termination for Cause, the Executive shall only be entitled to payment of all of
his Accrued Obligations pursuant to Section 10(a) of the Employment Agreement
earned or accrued through the date of such termination, and in the event of
either a termination for Cause or a resignation for Good Reason, the Executive
shall not be entitled to any of the payments or benefits set forth in Section 3
of this Agreement.



--------------------------------------------------------------------------------

3. Separation Payments and Benefits. Subject to the Executive’s compliance with
the terms of this Agreement and the non-revocation of the Release (as defined in
Section 4) and the Subsequent Release, following the Revocation Date (as defined
in Section 16(f) of this Agreement), the Company shall pay or provide the
payments and benefits set forth below in full satisfaction of the obligations of
the Company to the Executive.

(a) The Company shall make to the Executive, within 30 days following the
Revocation Date, a lump sum cash payment equal to $750,000, subject to
applicable tax withholding; provided, however, that, during the period prior to
the Resignation Date, the Executive shall have used his best efforts to have
performed the work assignments reasonably requested by the Chief Executive
Officer and shall not have resigned or taken vacation or leave of absence (other
than his previously scheduled vacation from September 14–18, 2015, and any such
vacation or leave of absence that is approved in advance by the Company in
writing); and provided, further, that, on or before the Resignation Date, the
Executive shall have delivered a comprehensive summary of such matters as the
Chief Executive Officer shall reasonably request in order to ensure an effective
transition of duties.

(b) In consideration for the Executive’s agreement to consult with the Company
during the period commencing on the Resignation Date and ending on the date that
is five months following the Resignation Date (the “Consulting Period”), and
subject to the Executive’s continued compliance with the covenants set forth in
Sections 5, 6, and 7 of this Agreement, the Company shall pay the Executive,
within 30 days following the Revocation Date, a lump sum cash payment equal to
$250,000, in consideration of the Executive’s agreement to provide continuing
services (the “Consulting Fee”). Either the Company or the Executive may
terminate the Consulting Period at any time and for any reason (or no reason) by
providing the other Party with 30 days’ advance written notice of such
termination. If the Consulting Period is terminated by the Executive for any
reason or by the Company with Cause prior to the date that is five months
following the Resignation Date, the Executive shall repay to the Company a
prorated portion of the Consulting Fee, determined as the product of the
Consulting Fee multiplied by a fraction, the numerator of which is the number of
days between the date of the Executive’s termination of service and the date
that is five months following the Resignation Date and the denominator of which
is the number of days in the Consulting Period had it not been terminated.

(c) During the Consulting Period, the Company shall provide the Executive with a
payment (the “COBRA Subsidy”) each month equal to the monthly cost of continued
coverage for the Executive and, where applicable, the Executive’s spouse and
dependents, under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) paid by the Executive under the Company’s group health plan pursuant
to Section 4980B of the Code, less the amount that the Executive would be
required to contribute for such health coverage if the Executive were an active
employee of the Company; provided that the Executive is eligible for and timely
elects COBRA continuation coverage. If the Consulting Period is terminated by
the Company without Cause, the Company shall continue to provide the Executive
with the COBRA Subsidy through the date that is five months following the
Resignation Date.

 

2



--------------------------------------------------------------------------------

(d) The outstanding equity awards held by the Executive shall continue to vest
in accordance with their respective terms during the Consulting Period. If the
Consulting Period is terminated by the Company without Cause, the Executive
shall be fully vested in any outstanding equity award that would have vested by
its terms between the date on which the Consulting Period terminates and the
date that is five months following the Resignation Date.

(e) Except as provided in Section 1 and this Section 3, the Executive shall be
entitled to no other compensation and/or benefits of any kind from any of the
Affiliated Entities.

4. Release of Claims.

(a) In consideration of and in exchange for the benefits provided to him under
this Agreement, including, but not necessarily limited to, the Company’s
acceptance of the Executive’s resignation effective as of the Resignation Date,
and the benefits set forth in Section 3 of this Agreement, the Executive, of his
own free will, voluntarily, and unconditionally releases and forever discharges
(this “Release”) the Affiliated Entities, their respective directors, officers,
employees, agents, stockholders, successors, and assigns (both individually and
in their official capacities with the Company) (the “Company Releasees”) from,
any and all past or present causes of action, suits, agreements, or other claims
that the Executive, his dependents, relatives, heirs, executors, administrators,
successors, and assigns has or may hereafter have from the beginning of time to
the date hereof against the Company or the Company Releasees upon or by reason
of any matter, cause, or thing whatsoever, including, but not limited to, any
matters arising out of his employment by the Affiliated Entities, and the
cessation of said employment, or any claim for compensation, and including, but
not limited to, any alleged violation of the Civil Rights Acts of 1964 and 1991,
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Employee Retirement Income Security Act of 1974,
the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, the
California Family Rights Act, the California Worker Adjustment and Retraining
Notification Act, and any other federal, state, or local law, regulation, or
ordinance, or public policy, contract, or tort law having any bearing whatsoever
on the terms and conditions of employment or termination of employment. The
Release shall not, however, constitute a waiver of any of the Executive’s rights
to compensation and benefits due under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) The Executive represents and warrants that he is not aware of any claim by
him other than the claims that are released by this Release. The Executive
further acknowledges that he may hereafter discover claims or facts in addition
to or different than those that he now knows or believes to exist with respect
to the subject matter of this Release and that, if known or suspected at the
time of entering into this Release, may have materially affected this Release
and the Executive’s decision to enter into it. Nevertheless, the Executive
hereby waives any right, claim, or cause of action that might arise as a result
of such different or additional claims or facts, and the Executive hereby
expressly waives any and all rights and benefits confirmed upon him by the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(c) The Executive acknowledges that he has received a copy of this Agreement
prior to its execution and has been advised hereby of his opportunity to review
and consider the Release for 21 days prior to its execution. The Executive
further acknowledges that he has been advised hereby to consult with an attorney
prior to executing this Agreement. The Executive enters into this Agreement
having freely and knowingly elected, after due consideration, to execute this
Agreement and to fulfill the promises set forth herein. The Release shall be
revocable by the Executive during the seven-day period following its execution,
and shall not become effective or enforceable until the expiration of such
seven-day period. In the event of such a revocation, the Executive shall not be
entitled to the consideration set forth in this Section 3.

(d) The Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim that the Executive may have against
the Company or any of the Company Releasees. The Executive represents that he
has not commenced or joined in any claim, charge, action, or proceeding
whatsoever against the Company or any of the Company Releasees arising out of or
relating to any of the matters set forth in this Release. The Executive further
agrees that he will not seek or be entitled to any personal recovery in any
claim, charge, action, or proceeding whatsoever against the Company or any of
the Company Releasees for any of the matters set forth in the Release.

(e) The Executive acknowledges that, in his decision to enter into this
Agreement, including the Release, he has not relied on any representations,
promises, or agreements of any kind, including oral statements by
representatives of the Company or any of the Company Releasees, except as set
forth in the Release and this Agreement.

(f) Nothing contained in the Release shall be deemed or construed as an
admission of wrongdoing or liability on the part of the Company or any of the
Company Releasees.

(g) The Executive agrees that, as soon as practicable following the Resignation
Date, the Executive shall execute a release of claims in a form to be provided
to him by the Company that shall be substantially consistent with the foregoing
provisions of this Section 4 (the “Subsequent Release”).

 

4



--------------------------------------------------------------------------------

5. Mutual Nondisparagement. The Executive shall not disparage any of the
Affiliated Entities, their current or former directors, officers, employees,
agents, stockholders, successors, and assigns (both individually and in their
official capacities with the Company). The Company shall instruct its current
officers and directors (as such terms are used for purposes of Section 16 of the
Securities Exchange Act of 1934) not to disparage the Executive. For purposes of
this Agreement, to “disparage” means to make statements, whether oral or
written, whether direct or indirect, whether true or false and whether acting
alone or through any other person, that cast the subject of the statement in a
critical or unfavorable light or that otherwise cause damage to, or intend to
embarrass, the subject of the statement. The Executive may not disclose such
termination of employment until the Company has made a public announcement of
such termination. Nothing in the foregoing will preclude either the Executive or
the Company from providing truthful disclosures as required by applicable law or
legal process.

6. Confidential Information; Restrictive Covenants; Return of Property.

(a) Nonsolicitation; Confidentiality; Additional Remedies. The Executive shall
be subject to each of the covenants set forth in Section 11 (Nonsolicitation),
Section 12 (Nondisclosure of Confidential Information), and Section 13
(Additional Remedies) of the Employment Agreement.

(b) Forfeiture and Repayments. With respect to obligations in existence pursuant
to the Employment Agreement, all of the remedies under the Employment Agreement
shall remain in full force and effect (and no additional remedies shall be
available to the Company with respect to those obligations). With respect to
obligations arising in connection with this Agreement, the Executive agrees
that, if a court issues a judgment or an arbitrator issues a final judgment that
states that the Executive has violated the provisions of Section 5 or 6 of this
Agreement, in any material respect, on or following the Resignation Date, he
will forfeit and not be entitled to any further payments in accordance with
Section 3 of this Agreement, and he will be obligated to repay to the Company
any amounts paid after the date of the violation pursuant to the applicable
provisions of Section 3(a) of this Agreement and shall pay such other damages
incurred by the Company as a result of the Executive’s breaches of such
obligations. Such amount shall be paid to the Company in cash in a single lump
sum within 10 business days after the judgment is entered by the trial court or
final judgment by the arbitrator.

(c) Scope of Restrictions; Consideration. The Executive acknowledges that the
restrictions set forth in this Section 6 are reasonable and necessary to protect
the Company’s business and goodwill. The Executive acknowledges that if any of
these restrictions or obligations are found by a court having jurisdiction to be
unreasonable or overly broad or otherwise unenforceable, he and the Company
agree that the restrictions or obligations shall be modified by the court so as
to be reasonable and enforceable and if so modified shall be fully enforced. The
Executive acknowledges and agrees that the compensation and benefits provided in
this Agreement constitute adequate and sufficient consideration for the
covenants made by the Executive in this Section 6. As further consideration for
the covenants made by the Executive in this Section 6, the Affiliated Entities
have provided the Executive certain proprietary and other confidential
information about the Company, including, but not limited to, business plans and
strategies, budgets and budgetary projections, income and earnings projections
and statements, cost analyses and assessments, and/or business assessments of
legal and regulatory issues.

 

5



--------------------------------------------------------------------------------

(d) Return of Property. The Executive represents and warrants that he will
return all Employment Materials (as defined below) to the Company within three
days of the Resignation Date, although the Company may subsequently elect to
provide any Employment Materials it deems necessary for the consulting period.
For the purposes of this Section 6(d), “Employment Materials” include, but are
not limited to, computers, mobile telephones, computer software, computer disks,
tapes, printouts, source, HTML and other code, flowcharts, schematics, designs,
graphics, drawings, photographs, charts, graphs, notebooks, customer lists,
sound recordings, other tangible or intangible manifestation of content, and all
other documents whether printed, typewritten, handwritten, electronic, or stored
on computer disks, tapes, hard drives, or any other tangible medium and whether
an original or a copy.

7. Cooperation. The Executive agrees to cooperate with the Company after his
departure as reasonably requested by the Company, including with respect to any
communications to current and former employees or directors of any of the
Affiliated Entities as may reasonably be requested by the Company in connection
with such departure. The Executive will be available, on a nonexclusive basis
upon reasonable notice, to respond to questions and provide assistance to the
Company regarding matters for which he was responsible and about which he had
knowledge in connection with his employment with any of the Affiliated Entities
for up to 100 hours in the aggregate during the five-month period following the
Resignation Date. The Executive also will cooperate in any potential or pending
litigation or arbitration that may involve him in any capacity as a result of
his employment with, or service as a member of the board of directors of, any of
the Affiliated Entities. This includes, if necessary, meeting at mutually
convenient times with attorneys of any of the Affiliated Entities, attending
meetings, depositions and trial, and providing truthful testimony. Nothing
contained in this Section 7 shall restrict the Executive’s ability to seek
and/or accept full-time employment during the cooperation period.

8. Restriction on Sale of Company Stock. The Executive agrees that, during the
90-day period commencing on the Resignation Date, the Executive shall not,
directly or indirectly, sell, assign, transfer, convey, gift, pledge,
hypothecate or otherwise encumber or dispose of any shares of Company common
stock beneficially owned by the Executive.

9. Forum Selection. The Parties agree that any dispute, claim, or controversy
based on common law, equity, or any federal, state, or local statute, ordinance,
or regulation (other than workers’ compensation claims and, at the Company’s
election, claims for injunctive, or other relief under Sections 5 and 6 of this
Agreement) arising out of or relating in any way to the Executive’s employment,
the terms, benefits, and conditions of employment, or concerning this Agreement
and the resulting termination of employment, including whether such a dispute is
arbitrable, shall be settled by arbitration. The arbitration proceeding will be
conducted under the employment dispute resolution arbitration rules of the
Judicial Arbitration and Mediation Service (JAMS) in effect at the time a demand
for arbitration under the rules is made, and such proceeding will be adjudicated
in Los Angeles, California. The decision of the arbitrator(s), including
determination of the amount of any damages suffered, will be exclusive, final,
and binding on all Parties, their heirs, executors, administrators, successors,
and assigns. The non-prevailing Party will be responsible for the arbitrators’
fees, the prevailing Party’s attorneys’ fees, and reasonable costs relating to
the dispute.

 

6



--------------------------------------------------------------------------------

10. Applicable Law. Except to the extent that federal law governs, this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of California, without regard to any applicable state’s choice
of law provisions.

11. Integrated Agreement; Amendments. Except with respect to the provisions of
the Employment Agreement expressly referenced herein and Section 16 of the
Employment Agreement, which the Parties agree shall survive in its entirety,
this Agreement sets forth the entire agreement of the Company and the Executive
with respect to the subject matter hereof, and supersedes all other agreements
between any of the Affiliated Entities and the Executive and any employment or
severance plan, policy, agreement, or arrangement of any of the Affiliated
Entities. Without limiting the generality of the foregoing, the Executive
expressly acknowledges and agrees that, except as specifically set forth in this
Agreement and the Employment Agreement to the extent that it is incorporated
herein, he is not entitled to receive any severance pay, severance benefits,
compensation, or employee benefits of any kind whatsoever from the Company or
any of its affiliates. This Agreement may not be amended unless the amendments
are in writing and signed by the Executive and an authorized representative of
the Company.

12. Severability. The invalidity or unenforceability of any particular provision
in this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if the invalid or unenforceable
provision were omitted.

13. Taxes. Notwithstanding any other provision of this Agreement, the Company
may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, such federal, state, and/or local taxes as
shall be required to be withheld under any applicable law or regulation.
Section 14 (Section 409A) of the Employment Agreement shall survive in its
entirety and apply to this Agreement.

14. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives and the legal representatives of his estate to the extent
applicable. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. In the event of the Executive’s death
following the Expiration Date and prior to the Revocation Date and provided that
the Executive has been continuously employed with the Company through his death,
the Executive’s estate shall be entitled to receive the payments and benefits
set forth in Sections 3(a) and 3(b) within 30 days following the date of the
Executive’s death in full satisfaction of the obligations of the Company to the
Executive.

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

7



--------------------------------------------------------------------------------

16. Representations and Warranties. By signing this Agreement, the Executive
warrants that he:

(a) has carefully read and reviewed this Agreement;

(b) fully understands all of its terms and conditions;

(c) fully understands that this Agreement is legally binding and that by signing
it he is giving up certain rights;

(d) has not relied on any other representations by the Company or its employees
or agents, whether written or oral, concerning the terms of this Agreement;

(e) has been advised of his opportunity to consider for up to 21 days whether to
accept the Release;

(f) will have seven days to revoke each of the Release (but not the remainder of
this Agreement) and the Subsequent Release after signing it, with the eighth day
following the execution of the Subsequent Release being referred to as the
“Revocation Date”;

(g) has been advised by, and has had the opportunity to consult with, an
attorney prior to executing this Agreement;

(h) acknowledges that all notice requirements under any other agreement,
arrangement, or plan have been fully satisfied;

(i) executes and delivers this Agreement freely and voluntarily;

(j) is waiving any rights or claims he may have under the Age Discrimination in
Employment Act of 1967, as amended; and

(k) is not waiving any rights or claims that may arise after this Agreement is
signed.

17. Notices. All notices, requests, demands, and other communications required
to or permitted to be given under this Agreement will refer to the provision
under this Agreement for which notice is given, will be in writing and will be
effective (a) when personally delivered, (b) two business days after deposit in
the United States certified mail, return receipt requested and postage prepaid,
or (c) the next business day after deposit with a national overnight delivery
service reasonably approved by the Parties (Federal Express and DHL WorldWide
Express are approved), shipping charges prepaid and next-business-day delivery
selected, in each case, addressed to each Party at the following address:

If to the Executive:

To the address last on the records of the Company.

 

8



--------------------------------------------------------------------------------

If to the Company:

Banc of California, Inc.

18500 Von Karman Ave, Suite 1100

Irvine, California 92612

Attention: General Counsel

Each Party will make an ordinary, good faith effort to ensure that he or it will
accept or receive notices that are given under this Section 17 and that any
person to be given notice actually receives that notice. A Party may change or
supplement the addresses given below the signature line, or designate additional
addresses, for purposes of this paragraph by giving the other Party written
notice of the new address in the manner set forth above.

18. Headings. The headings and captions of the Sections of this Agreement are
inserted for convenience of reference only and are not to be considered in the
construction or the interpretation of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Agreement
as of the date first set forth above.

 

BANC OF CALIFORNIA, INC. By:  

/s/ Steven A. Sugarman

Name:   Steven A. Sugarman Title:   President and Chief Executive Officer
EXECUTIVE /s/ Ronald J. Nicolas, Jr.

 

Ronald J. Nicolas, Jr.

 

[Signature Page to Nicolas Separation and Settlement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of November 5,
2012 (the “Effective Date”), by and between First PacTrust Bancorp, Inc.
(“Employer” or “Bancorp”), and Ronald J. Nicolas, Jr. (the “Employee”).

WITNESSETH:

WHEREAS, Employer desires to employ Employee and Employee desires to be employed
by Employer upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

1. Employment. Employer hereby agrees to employ Employee to serve initially as
Executive Vice President: Finance, until such time as his appointment as Chief
Financial Officer shall become effective, and Employee hereby accepts employment
with Employer upon the terms and conditions herein set forth.

2. Term. The term of employment under this Agreement shall begin on November 5,
2012 (the “Commencement Date”) and shall expire on the date that is three years
from the Commencement Date (the “Term End Date”), unless terminated sooner as
hereinafter provided or unless extended as provided in the next sentence.
Commencing on November 5, 2015, and on each anniversary of such date, the term
of this Agreement shall automatically be extended for one additional year unless
either party notifies the other party at least ninety (90) days prior to such
date or anniversary date that the term of this Agreement will not be extended.
Reference herein to the term hereunder shall refer to both the initial term and
any extended term hereunder.

3. Duties. Employee will, during the term hereof:

 

  (a) be employed by Employer on a full-time basis with all such authority,
duties and responsibilities as are commensurate with his position initially as
Executive Vice President: Finance, until such time as his appointment as Chief
Financial Officer shall become effective, and as may be consistent with each
such position, reporting directly to the Chief Executive Officer and shall
perform such other duties and responsibilities on behalf of Employer and its
affiliates as reasonably may be directed by the Board of Directors of Employer;
and

 

  (b) devote his full business time, energy, and skill to the business of
Employer and to the promotion of Employer’s best interests, except for vacations
and absences made necessary because of illness.

4. Compensation. During the term of this Agreement, Employer shall pay Employee:

 

  (a) on the Effective Date, a one-time signing bonus in the form of a grant
under the First PacTrust Bancorp, Inc. 2011 Omnibus Incentive Plan (the “Omnibus
Incentive Plan”) of 25,000 shares of restricted voting common stock of Bancorp,
which shares shall vest in increments of 20% on each the first, second, third,
fourth and fifth anniversary dates of the Effective Date. The terms of such
grant shall be subject to the terms of the final restricted stock agreement
evidencing such grant, the form of which shall be attached hereto as Exhibit A
(the “Restricted Stock Agreement”). In the event of a conflict between the
Restricted Stock Agreement and this Agreement, the terms of the Restricted Stock
Agreement shall control.



--------------------------------------------------------------------------------

  (b) a base salary at the rate of $325,000.00 per annum, payable in periodic
payments in accordance with Employer’s practices for other executive,
managerial, and supervisory employees (but not less frequently than monthly), as
such practices may be determined from time to time and subject to customary tax
withholdings. The Board of Directors (the “Board”) of Bancorp or the
Compensation Committee of the Board of Directors of Bancorp (the “Committee”)
will review such base salary at least annually and, in their discretion, may
increase such salary; provided, however, that, unless and solely to the extent
the Board or Committee shall specifically provide otherwise, any such increase
in salary shall not be considered as included in “base salary” for purposes of
calculating Employee’s severance benefits pursuant to Section 10(b) hereof.

 

  (c) for each calendar year during the term of this Agreement, Employee shall
be eligible to receive an annual bonus equal to up to 100% of Employee’s base
salary in effect at the beginning of such calendar period, with a target bonus
equal to 50% of base salary (the “Target Bonus”), based upon Employee’s
performance, as the Board or the Committee, in their sole discretion may
determine, in the achievement of annual target performance goals established by
the Board or the Committee at or prior to the commencement of such calendar
year. In addition to the Target Bonus, Employee may receive additional or
special compensation, such as equity awards, incentive pay or bonuses, based
upon Employee’s performance, commencing with Employee’s performance in 2012, as
the Board or the Committee in their sole discretion, may from time to time
determine. Any amounts payable under this Section 4(c) that constitute
“nonqualified deferred compensation” within the meaning of Section 409A (as
defined in Section 14(a) of this Agreement) shall be subject to such terms or
conditions that satisfy the applicable requirements of Section 409A.

All such payments, and any other compensation provided by Employer to Employee,
whether under this Agreement or otherwise, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of Employer adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement) or by agreement with, or consent of,
Employee.

5. Options.

 

  (a) General. Employee may receive grants of options from Bancorp from time to
time for his services as an executive at Employer and/or any subsidiary of
Employer. On the Effective Date, Employee shall receive a grant under the
Omnibus Incentive Plan of non-qualified stock options from Bancorp for the
purchase of 75,000 shares of Bancorp’s voting common stock at an exercise price
per share equal to the closing market price per share of Bancorp’s common stock
on the Effective Date (the “Initial Grant”) The Initial Grant shall become
vested and exercisable in five equal annual installments of 15,000 shares on
each of the first through the fifth anniversaries, respectively, of the
Effective Date. The terms of the Initial Grant, including the foregoing vesting
schedule, shall be subject to the terms of the final option agreement which
evidences the Initial Grant, which shall be attached hereto as Exhibit B (the
“Initial Grant Agreement”). In the event of a conflict between the Initial Grant
Agreement and this Agreement, the terms of the Initial Grant Agreement shall
control.

 

  (b) Designation of Beneficiary. From time to time, by signing a form furnished
to Employer, Employee may designate any legal or natural person or persons (who
may be designated contingently or successively) to whom to transfer the Grant if
he were to die before he exercised the Grant. If Employee fails to designate a
beneficiary as provided above, or if the designated beneficiary dies before
Employee or before complete payment, the Grant shall be transferred to the
Employee’s estate. For purposes of this Agreement, the term “designated
beneficiary” means the person or persons designated by Employee as his
beneficiary in the last effective beneficiary designation form filed with
Employer, or if Employee has failed to designate a beneficiary, the Employee’s
estate.

 

2



--------------------------------------------------------------------------------

6. Automobile and Other Expenses. During the term of this Agreement, Employer
shall lease and allow Employee use of, one (1) new-condition Chevy Volt
automobile (the “Car”). Employee shall be solely responsible for all fuel,
maintenance and other similar charges associated with the Employee’s personal
non-business use of the Car. Employee shall obtain and constantly maintain in
good standing, at Employer’s expense, a comprehensive automobile liability
policy in a form reasonably acceptable to Employer (the “Policy”). Employee
shall cause the insurance provider of the Policy to list Employer as an
additional insured and Employee shall provide Employer with a certificate
evidencing the Policy. Any damage or liability caused or associated with
Employee’s use of the Car shall be the sole responsibility of Employee. At the
conclusion of the term of this Agreement or the expiration of the lease of the
Car, whichever occurs first, Employee shall promptly return the Car to Employer
in good condition, normal wear and tear excepted. Employee shall be reimbursed
for other expenses incurred in connection with Employer’s business in accordance
with Employer’s expense reimbursement policy for senior executives.

7. Benefits. Employee shall be entitled to participate in such vacation, life
insurance, medical, dental, pension, supplemental disability, retirement plans
and other programs as may be approved from time to time by Employer for the
benefit of its executive employees.

8. Vacation. Employee shall be entitled to the greater of the accrual of 1.67
days of vacation for each month of service or such other accruals as outlined in
Employer’s human resource policies. In the event that the full vacation for any
calendar year is not taken by Employee, Employee’s ongoing accrual of vacation
will be limited by the maximum level of carryover accrued vacation allowed for
in Employer’s then existing policy for the carry forward of accrued vacation.

9. Termination.

 

  (a) Employee’s employment with Employer shall be terminated (i) by reason of
Employee’s death or (ii) by reason of Employee’s becoming permanently disabled
for purposes of Employer’s long-term disability program.

 

  (b) Employer may terminate Employee’s employment hereunder for any reason,
with or without Cause, at any time upon notice to Employee.

 

  (c) Employee may terminate his employment hereunder without Good Reason at any
time prior to March 31, 2012 and after March 31, 2012 upon sixty (60) days’
prior written notice to Employer. In the event of termination of Employee’s
employment pursuant to this Section 9(c), Employer may elect to waive the period
of notice, or any portion thereof, and, if Employer so elects, Employer will pay
Employee his base salary for the period so waived.

 

  (d) Employee may terminate his employment for Good Reason within ninety
(90) days following the occurrence of any condition constituting Good Reason (as
defined below), provided that Employee has first provided notice to Employer
specifying in reasonable detail the condition giving rise to the Good Reason,
Employee has provided Employer with a period of thirty (30) days to remedy the
condition (and the notice so specifies), and Employer has failed to remedy the
condition within this thirty (30) day period.

 

  (e) Employer and Employee may also terminate Employee’s employment with
Employer by issuing a notice to the other pursuant to Section 2 hereof.

 

3



--------------------------------------------------------------------------------

10. Severance Benefits.

 

  (a) In the event of the termination of Employee’s employment, for any reason,
Employee shall be entitled to any Accrued Obligations (as defined herein).

 

  (b)

In the event that Employer terminates Employee’s employment after March 31, 2013
without Cause, or Employee resigns after that date with Good Reason, subject to
Sections 10(e)-(i) and Section 14, (i) Employee shall be entitled to severance
pay equal to up to twenty-four (24) months’ salary at the rate of salary in
effect on the date his employment with Employer terminates, except to the extent
of any increases in the amount of base salary at the Effective Date which are
excluded from the calculation of severance benefits as provided at Section 4(b)
above, provided that the total amount of such severance shall not exceed the
amount of base salary multiplied by the months then remaining for the balance of
the term then in effect under the Agreement (ii) the Initial Grant, to the
extent not theretofore fully vested, shall become fully vested and immediately
exercisable in accordance with its terms, provided that the Initial Grant must
be exercised on or before the 90th day following the termination of employment
and any unexercised portion thereof shall lapse and be forfeited after such
date, and (iii) in the event the Employee is not theretofore fully vested in the
restricted shares provided under Section 4(a) as a signing bonus, the Employee
shall be entitled to be appointed as an advisor of Employer and shall be
permitted to continue serving in that capacity until all such restricted shares
have vested in full.

 

  (c)

Subject to Section 14, any severance pay to be paid pursuant to Section 10(b)
shall be paid in 24 equal monthly installments commencing on the first business
day coincident with or next following the sixtieth (60th) calendar date
following Employee’s termination of employment.

 

  (d) In the event of Employee’s death within 24 months of termination for any
reason, all remaining eligible benefits under this section shall be paid to
Employee’s designated beneficiary as noted in Section 5(b) of this Agreement.

 

  (e) Any severance pay to be paid pursuant to Section 10(b) is subject to and
conditioned upon Employee signing and delivering (and not revoking) to Employer
a general release and waiver (in a form reasonably acceptable to Employer),
waiving all claims the Employee may have against Employer, its parents,
subsidiaries, successors, assigns, affiliates, and their respective executives,
officers and directors relating to Employee’s employment with Employer.

 

  (f) The payment of the severance pay under Section 10(b) is conditioned upon
the Employee’s compliance with the non-solicitation and nondisclosure
requirements set forth in Sections 11 and 12 hereof.

 

  (g) Notwithstanding any other provision of this Agreement to the contrary, if
payments under this Agreement, together with any other payments received or to
be received by Employee in connection with a “change in control” (for purposes
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”))
would cause any amount to be nondeductible for federal income tax purposes
pursuant to Section 280G of the Code, then benefits under this Agreement shall
be reduced (but not less than zero) to the extent necessary so as to maximize
payments to Employee without causing any amount to become nondeductible.
Employee shall determine the allocation of such reduction among payments to
Employee.

 

4



--------------------------------------------------------------------------------

  (h) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Employee pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.

 

  (i) For purposes of this Agreement:

 

  (A) “Accrued Obligations” means (i) any base salary that Employee has earned
but not been paid during or prior to the Employee’s termination of employment,
(ii) pay for any vacation time earned but not used through the date of
termination, subject to Section 8 of this Agreement, (iii) any business expenses
that are reimbursable under Section 6 that were incurred by Employee as of the
Employee’s termination of employment but have not been reimbursed on the date of
termination, subject to the submission of any required substantiation and
documentation, and (iv) any payments or benefits to which Employee or his
beneficiary or estate is entitled under the terms of any applicable employee
benefit plan.

 

  (B) Termination for “Cause” shall mean termination of the employment of
Employee because of Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order, willful violation of material Company’s policies and procedures including
employee manual or material breach of any provision of this Agreement. Employee
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to Employee a copy of a resolution, duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board of Directors of Bancorp at a meeting or meetings of the Board called and
held for such purpose (after reasonable notice to Employee and an opportunity
for Employee, together with Employee’s counsel, to be heard before the Board),
stating that in the good faith opinion of the Board, Employee has engaged in
conduct described in the preceding sentence and specifying the particulars
thereof in detail. For purposes of this section, the term “incompetence” shall
mean inability, as determined by the Board of Directors of Employer in their
reasonable judgment, to perform stated duties.

 

  (C) “Good Reason” shall exist if, without Employee’s express written consent,
Employer shall:

 

  (1) assign to Employee duties that are materially inconsistent with that of a
senior member of the finance team of Employer;

 

  (2) unless required by regulatory authorities, reduce the salary of Employee,
or materially reduce the amount of paid vacations to which he is entitled;

 

  (3) materially breach this Agreement; or

 

  (4) require Employee to relocate his principal business office outside of the
Los Angeles-Orange County metropolitan area or such other area as may be
mutually agreeable between Employee and Employer; or assign to Employee duties
that would reasonably require such relocation.

 

5



--------------------------------------------------------------------------------

11. Nonsolicitation.

 

  (a) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of twenty four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not induce or attempt to induce any individual or
entity who was an employee, agent or independent contractor of Employer or any
of its affiliates during the period of Employee’s employment hereunder to
discontinue providing services to Employer or any of its affiliates.

 

  (b) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of twenty four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not, and will not assist any other person to
(a) hire or solicit for hiring any employee of Employer or any of its affiliates
or seek to persuade any employee of Employer or any of its affiliates to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.

12. Nondisclosure of Confidential Information. Employee acknowledges that
Employer and its affiliates may disclose confidential information to Employee
during the term of this Agreement to enable him to perform his duties hereunder.
Employee hereby covenants and agrees that, except as required by law, regulatory
directive or judicial order, he will not, without the prior written consent of
Employer, during the term of this Agreement or at any time thereafter, disclose
or permit to be disclosed to any third party by any method whatsoever any of the
confidential information of Employer or any of its affiliates. For purposes of
this Agreement, “confidential information” shall include, but not be limited to,
any and all records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information,
financial information of Employer or any of its affiliates, plans, or any other
information of whatever nature in the possession or control of Employer which
has not been published or disclosed to the general public, or which gives to
Employer or any of its affiliates an opportunity to obtain an advantage over
competitors who do not know of or use it. Employee further agrees that if his
employment hereunder is terminated for any reason, he will leave with Employer
and will not take originals or copies of any and all records, papers, programs,
computer software and documents and all matter of whatever nature containing
secret or confidential information of Employer or any of its affiliates.

Employee agrees promptly to reduce to writing and to disclose and assign, and
hereby does assign, to Employer, its subsidiaries, successors, assigns and
nominees, all inventions, discoveries, improvements, copyrightable material,
trademarks, programs, computer software and ideas concerning the same, capable
of use in connection with the business of Employer or any of its affiliates,
which Employee may make or conceive, either solely or jointly with others,
during the period of his employment by Employer, its subsidiaries or successors.

Employee agrees, at Employer’s expense, that upon a request by Employer, to
execute, acknowledge and deliver to Employer all such papers, including
applications for patents, applications for copyright and trademark
registrations, and assignments thereof, as may be necessary, and at all times to
assist Employer, its parent, subsidiaries, successors, assigns and nominees in
every proper way to patent or register said programs, computer software, ideas,
inventions, discoveries, improvements, copyrightable material or trademarks in
any and all countries and to vest title thereto in Employer, its parent,
subsidiaries, successors, assigns or nominees.

 

6



--------------------------------------------------------------------------------

Upon a request by Employer, Employee will promptly report to Employer all
discoveries, inventions, or improvements of whatsoever nature conceived or made
by him at any time he was employed by Employer, its parent, subsidiaries or
successors. All such discoveries, inventions and improvements which are
applicable in any way to Employer’s business shall be the sole and exclusive
property of Employer.

The covenants set forth in this Section 12 are made by Employee in consideration
of the employment, or continuing employment of, and the compensation paid to,
Employee during his employment by Employer. The foregoing covenants will not
prohibit Employee from disclosing confidential or other information to other
employees of Employer or to third parties to the extent that such disclosure is
necessary to the performance of his duties under this Agreement.

Any breach of this covenant of nondisclosure will result in the forfeiture by
Employee and all other persons acting for or with Employee in any capacity
whatsoever of any and all rights to severance pay under Section 10 hereof unpaid
at the time of breach and in such event Employer shall have no further
obligation to pay any amounts related thereto.

13. Additional Remedies. Employee recognizes that his services hereunder are of
a personal, special, unique and extraordinary character and irreparable injury
will result to Employer and to its business and properties in the event of any
breach by Employee of any of the provisions of Sections 11 and 12 of this
Agreement or either of them, and that Employee’s continued employment is
predicated on the commitments undertaken by him pursuant to said Sections. In
the event of any breach of any of Employee’s commitments pursuant to Sections 11
and 12 or either of them, Employer shall be entitled, in addition to any other
remedies and damages available, to injunctive relief to restrain the violation
of such commitments by Employee or by any person or persons acting for or with
Employee in any capacity whatsoever.

14. Section 409A.

 

  (a) Notwithstanding anything to the contrary in this Agreement, if at the time
of Employee’s termination of employment, Employee is a “specified employee,” as
defined below, any and all amounts payable under Section 10 on account of such
termination of employment that constitute “nonqualified deferred compensation”
under Section 409A of Code and the regulations and guidance of general
applicability issued thereunder (“Section 409A”) and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon Employee’s death, in each case, with
interest from the date on which payment would otherwise have been made,
calculated at the applicable federal rate provided under Section 7872(f)(2)(A)
of the Code. If Employee receives compensation under Section 10 that can in part
be treated as paid under a “separation pay plan” described in Treasury
Regulation Section 1.409A-1(b)(9) then, to the extent permitted under
Section 409A, the compensation shall be treated as first made from the
separation pay plan.

 

  (b) For purposes of Section 10 of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treasury regulation
Section 1.409A-1(h) after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by Employer to
be a specified employee under Treasury regulation Section 1.409A-1(i) in
accordance with the policies of Employer.

 

7



--------------------------------------------------------------------------------

  (c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

  (d) Any amount that Employee is entitled to be reimbursed or to have paid on
his behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Employee’s right to reimbursement of any such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, promptly, but not
later than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

 

  (e) The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A and the Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued in the
future. The parties shall cooperate in good faith and take all steps reasonably
necessary and practicable consistent with the terms of this Agreement to comply
with the requirements of Section 409A in order to avoid income inclusion under
Section 409A or the imposition of taxes thereunder.

15. Reserved.

16. Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by Bancorp’s
Board of Directors to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment , modification or supplement thereto, which
shall be deemed to include, without limitation, any rules adopted pursuant to
Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

17. Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein (including,
without limitation, any provisions so required under 12 C.F.R. Section 163.39)
shall be deemed to be a part of this Agreement as fully as if such provisions
were expressly stated herein.

18. No Duplication of Employer Obligations. With respect to any payments or
other compensation to be provided hereunder by Employer, the provision of such
payments or other compensation by the Bank shall be deemed to reduce, to the
same extent, the obligation of Bancorp to provide such payments or other
compensation, and vice versa.

19. Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of each of the other
parties; provided, however, that Employer may assign its rights and obligations
hereunder (i) to any entity controlled by, under the control of, or under common
control with, Employer (as long as such entity is no less capable of fulfilling
the obligations of Employer hereunder), or (ii) to any successor to Employer
upon any liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer (as long as such successor is capable of fulfilling the
obligations of Employer hereunder).

 

8



--------------------------------------------------------------------------------

20. Waiver. Failure of any party hereto at any time to require performance by
any other party of any provision of this Agreement shall in no way affect the
rights of such first party to require performance of that provision, and any
waiver by any party hereto of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any rights under this
Agreement.

21. Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision, or portion hereof to other persons or
circumstances.

22. Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Employee, its and his heirs, personal representatives and successors including
without limitation Employee’s estate and the executors, administrators, or
trustees of such estate.

23. Relevant Law. To the extent not governed by the Federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California. Any dispute between the parties hereto
not relating to the enforcement of Section 11 or Section 12 hereof shall be
settled by arbitration in California in accordance with the then applicable
rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.

24. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or two of Employer’s business days after
mailing at any general or branch United States Post Office, by registered or
certified mail postage prepaid, addressed as follows, or to such other address
as shall have been designated in writing by the addressee:

If to Employer:

First PacTrust Bancorp, Inc.

18500 Von Karman, Suite 1100

Irvine, California 92612

Attention: Chief Executive Officer

If to Employee:

Ronald J. Nicolas, Jr.

c/o First PacTrust Bancorp, Inc.

18500 Von Karman, Suite 1100

Irvine, California 92612

25. Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Employee.

 

9



--------------------------------------------------------------------------------

26. Captions. The headings and captions hereof are for convenience only and
shall not affect the construction of this Agreement.

27. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same Agreement, which shall be sufficiently evidenced for all purposes
by any one executed counterpart.

28. Construction. Employer and the Employee acknowledge that this Agreement was
the result of arms-length negotiations between sophisticated parties each
represented by legal counsel. Each and every provision of this Agreement shall
be construed as though both parties participated equally in the drafting of
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

29. Survival. The obligations contained in this Agreement shall survive the
termination of Employee’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Employer FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven Sugarman

  Name:   Title: Chief Executive Officer Employee

/s/ Ronald J. Nicolas, Jr.

Ronald J. Nicolas, Jr.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTED STOCK AGREEMENT

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS No.         

Shares of Restricted Stock are hereby awarded on November 5, 2012 by First
PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to Ronald J.
Nicolas, Jr. (the “Grantee”) in accordance with the following terms and
conditions:

1. Share Award. In accordance with Section 4(a) of the Employment Agreement
between and between the Corporation and the Grantee dated as of the date hereof
(the “Employment Agreement”), the Corporation hereby awards to the Grantee
25,000 shares (the “Shares”) of the voting common stock of the Corporation
(“Common Stock”) pursuant to the First PacTrust Bancorp, Inc. 2011 Omnibus
Incentive Plan, as the same may be amended from time to time (the “Plan”), and
upon the terms and conditions and subject to the restrictions in the Plan and as
hereinafter set forth. A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached hereto. Capitalized terms used
herein which are not defined in this Agreement shall have the meaning ascribed
to such terms in the Plan.

2. Restrictions on Transfer and Restricted Period. Except as otherwise provided
in Section 3 or Section 8 of this Agreement, during the period (the “Restricted
Period”) commencing on the date of this Agreement and terminating on November 5,
2015, Shares with respect to which the Restricted Period has not lapsed may not
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated
by the Grantee. Shares with respect to which the Restricted Period has lapsed
shall sometimes be referred to herein as “Vested.”

Except as otherwise provided in Section 3 or Section 8 of this Agreement and
subject to Section 10(b) of the Employment Agreement, provided that the Grantee
is then serving as a Director or an Employee of the Corporation or any
Subsidiary, Shares shall become Vested in accordance with the following
schedule:

 

Date of Vesting

   Cumulative Shares Vested  

November 5, 2013

     5,000   

November 5, 2014

     10,000   

November 5, 2015

     15,000   

November 5, 2016

     20,000   

November 5, 2017

     25,000   

3. Termination of Service. Upon the termination of the Grantee’s service, the
Shares shall become forfeited or Vested, as the case may be, as and to the
extent provided in Sections 8.9 and 8.10 of the Plan, subject to Section 10(b)
of the Employment Agreement, if applicable under the circumstances of the
termination of the Grantee’s service.

 

12



--------------------------------------------------------------------------------

4. Issuance of the Shares. Promptly after the date of this Agreement, the
Corporation shall recognize the Grantee’s ownership of the Shares through (i) a
crediting of the Shares to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (ii) the issuance of a certificate representing
the Shares in the name of the Grantee, bearing any legend that the Corporation
deems appropriate to reflect the restrictions on transfer provided herein, to be
held in custody by the Corporation or its designee for the benefit of the
Grantee until the Shares represented thereby become Vested.

The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute the stock power attached hereto and that the Grantee shall
promptly deliver such stock power to the Corporation. The Grantee further agrees
to execute and deliver any and all additional stock powers and/or other
instruments as the Corporation from time to time requests as it may, in its
judgment, deem to be advisable to fulfill the purposes of this Agreement.

5. Grantee’s Rights. Subject to all limitations provided in this Agreement, the
Grantee, as owner of the Shares during the Restricted Period, shall have all the
rights of a stockholder, including, but not limited to, the right to receive all
dividends and other distributions paid on the Shares and the right to vote such
Shares. If any such dividends or distributions are paid in shares of Common
Stock, such shares of Common Stock shall be subject to the same restrictions
then applicable to the Shares with respect to which they were paid.

6. Vesting. Upon Shares becoming Vested, the Corporation shall release such
Shares to the Grantee (i) by appropriate transfer to an unrestricted book entry
account maintained by the Corporation (or its transfer agent or other designee)
for the benefit of the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) or by other appropriate electronic notation of the lapse
or expiration of the Restricted Period with respect to such Shares, (ii) by
delivering to the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) a certificate issued in respect of such Shares (without
any legend contemplated by Section 4 above), or (iii) by any other means deemed
appropriate by the Corporation.

7. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
subject to this Agreement as shall be determined to be appropriate and equitable
by the Committee to prevent dilution or enlargement of rights, provided that the
number of shares covered by this Agreement shall always be a whole number.

8. Effect of Change in Control. If a Change in Control shall occur after
March 31, 2013, all previously unvested Shares shall become Vested in full.
Notwithstanding the foregoing, no Shares which have previously been forfeited
shall thereafter become Vested.

9. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver the Shares hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
regulation. It may be provided that any representation requirement shall become
inoperative upon a registration of such shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
regulation. The Corporation shall not be required to deliver any shares of
Common Stock hereunder prior to (i) the admission of such shares to listing on
any stock exchange or automated quotation system on which the shares of Common
Stock may then be listed or quoted and (ii) the completion of such registration
or other qualification of such shares under any state or Federal law, rule or
regulation, as the Committee shall determine to be necessary or advisable.



--------------------------------------------------------------------------------

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.

11. Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Corporation or any Subsidiary.

12. Withholding Tax. Upon Shares becoming Vested (or at any such earlier time,
if any, that an election is made by the Grantee under Section 83(b) of the Code,
or any successor provision thereto), the Corporation may withhold from any
payment or distribution made hereunder sufficient Shares to cover any applicable
withholding and employment taxes, or require the Grantee to remit to the Company
an amount sufficient to satisfy such taxes. The Corporation shall have the right
to deduct from all dividends paid with respect to Shares the amount of any taxes
which the Corporation is required to withhold with respect to such dividend
payments, or require the Grantee to remit to the Company an amount sufficient to
satisfy such taxes.

13. Grantee Acceptance. The Grantee shall signify the Grantee’s acceptance of
the terms and conditions of this Agreement by signing in the space provided
below, by signing the attached stock power, and by returning a signed copy
hereof and of the attached stock power to the Corporation.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven Sugarman

  ACCEPTED:  

/s/ Ronald J. Nicolas, Jr.

  Ronald J. Nicolas, Jr.  

 

  (Street Address)  

 

  (City, State & Zip Code)



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the voting common stock of the
Corporation, standing in my name on the books and records of the Corporation
(whether in certificated form or book-entry or similar form), that are issued to
me pursuant to that certain Restricted Stock Agreement, dated November 5, 2012,
to which the Corporation and I are parties (as the same may from time to time be
amended, the “Agreement”), and do hereby irrevocably constitute and appoint the
Secretary of the Corporation attorney, with full power of substitution, to
transfer this stock on the books and records of the aforesaid Corporation. To
the extent the restrictions on transfer of any portion of such shares under the
Agreement have lapsed or expired, this Stock Power shall cease to be of legal
effect with respect to that portion of such shares following their release to
me, free of restriction, as provided in the Agreement.

 

/s/ Ronald J. Nicolas, Jr.

Ronald J. Nicolas, Jr.

Dated:

In the presence of:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF STOCK OPTION AGREEMENT

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO.         

This Option is granted on November 5, 2012 (the “Grant Date”) by First PacTrust
Bancorp, Inc., a Maryland corporation (the “Corporation”), to Ronald J. Nicolas,
Jr. (the “Optionee”) in accordance with the following terms and conditions:

1. Option Grant and Exercise Period. In accordance with Section 5(a) of the
Employment Agreement by and between the Corporation and the Optionee dated as of
the date hereof (the “Employment Agreement”), the Corporation hereby grants to
the Optionee a Non-Qualified Stock Option (“Option”) to purchase, pursuant to
the First PacTrust Bancorp, Inc. 2011 Omnibus Incentive Plan, as the same may be
amended from time to time (the “Plan”), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of 75,000 shares (the “Option
Shares”) of the voting common stock of the Corporation (“Common Stock”) at the
price of $         per share (the “Exercise Price”). A copy of the Plan, as
currently in effect, is incorporated herein by reference and is attached to this
Agreement. Capitalized terms used herein which are not defined in this Agreement
shall have the meanings ascribed to such terms in the Plan.

This Option shall be exercisable only during the period (the “Exercise Period”)
commencing on the date(s) set forth in Section 2 below, and ending at 5:00 p.m.,
Pacific time, on the date 10 years after the Grant Date, such later time and
date being hereinafter referred to as the “Expiration Date,” subject to earlier
vesting and/or earlier expiration pursuant to Sections 5 and 7 below.

2. Method of Exercise of This Option. This Option may be exercised during the
Exercise Period with respect to not more than the cumulative number of Option
Shares set forth below on or after the date(s) indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of
Option Shares to be purchased.

 

Cumulative Number of Option Shares Exercisable

   Date  

15,000

     November 5, 2013   

30,000

     November 5, 2014   

45,000

     November 5, 2015   

60,000

     November 5, 2016   

75,000

     November 5, 2017   



--------------------------------------------------------------------------------

The notice of exercise of this Option shall be in the form prescribed by the
Committee and directed to the address set forth in Section 10 below. The date of
exercise is the date on which such notice is received by the Corporation. Such
notice shall be accompanied by payment in full of the aggregate Exercise Price
for the Option Shares to be purchased upon such exercise. Payment shall be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having an aggregate Fair Market Value at the time of exercise equal
to the aggregate Exercise Price or (iii) by a combination of (i) and (ii). In
addition, the Corporation may establish a cashless exercise program in
accordance with applicable laws and regulations. Promptly after such payment,
subject to Section 3 below, the Corporation shall issue and deliver to the
Optionee or other person exercising this Option a certificate or certificates
representing the shares of Common Stock so purchased, registered in the name of
the Optionee (or such other person), or, upon request, in the name of the
Optionee (or such other person) and in the name of another in such form of joint
ownership as requested by the Optionee (or such other person) pursuant to
applicable state law. In lieu of issuing a certificate or certificates
representing the shares of Common Stock so purchased, the Corporation may cause
such shares to be credited to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Optionee or
other person exercising this Option, including any joint owner as provided in
the immediately preceding sentence.

3. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
law or regulation. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or regulation.
The Corporation shall not be required to deliver any shares upon exercise of
this Option prior to (i) the admission of such shares to listing on any stock
exchange or system on which the shares of Common Stock may then be listed and
(ii) the completion of such registration or other qualification of such shares
under any state or Federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

4. Nontransferability of This Option. This Option may not be sold, transferred,
pledged assigned or otherwise alienated or hypothecated, other than: (i) upon
the Optionee’s death, to the person designated as the Optionee’s Beneficiary or,
if no Beneficiary has been properly designated by the Optionee, by will or by
the laws of descent and distribution, (ii) pursuant to a Qualified Domestic
Relations Order or (iii) by gift to any member of the Optionee’s immediate
family or to a trust for the benefit of one or more of the Optionee’s immediate
family members. During the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee or a person acting with the legal authority of
the Optionee unless it has been transferred as permitted hereby, in which case
it shall be exercisable only by such transferee. For the purpose of this
Section 4, an Optionee’s “immediate family” shall mean the Optionee’s spouse,
children and grandchildren.

In the event this Option is transferred as permitted by this Section 4, the
person to whom this Option has been transferred may exercise this Option to the
extent this Option would have been exercisable by the Optionee if the Option
were not so transferred. The provisions of this Option shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Corporation and any person acting with the legal authority of
the Optionee or to whom this Option is transferred in accordance with this
Section 4.



--------------------------------------------------------------------------------

5. Termination of Service; Expiration. The exercisability of this Option
following a termination of the service of the Optionee shall be as and to the
extent provided in Sections 6.8 and 6.9 of the Plan, subject to acceleration of
vesting under Section 10(b) of the Employment Agreement, if applicable under the
circumstances of the termination of the Optionee’s service. In no event shall
this Option be exercisable following the Expiration Date.

6. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
covered by this Option and Exercise Price of this Option as shall be determined
to be appropriate and equitable by the Committee to prevent dilution or
enlargement of rights; and provided that the number of shares subject to this
Option shall always be a whole number.

7. Effect of Change in Control. If a Change in Control shall occur after
March 31, 2013, this Option shall (to the extent it is not then so exercisable)
become exercisable in full and remain so exercisable for the remainder of its
term, subject to Sections 6.8 and 6.9 of the Plan. Notwithstanding the foregoing
this Option shall not become exercisable to the extent that it has previously
been exercised or otherwise terminated.

8. Stockholder Rights Not Granted by This Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.

9. Withholding Tax. The Corporation shall have the power and the right to deduct
or withhold, or require the Optionee to remit to the Corporation, an amount
sufficient to satisfy Federal, state and local taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to this Option.

10. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of First PacTrust Bancorp, Inc., 18500
Von Karman Avenue, Suite 1100, Irvine, California 92612. Any notices hereunder
to the Optionee shall be delivered personally or mailed to the Optionee’s
address noted below. Such addresses for the service of notices may be changed at
any time provided written notice of the change is furnished in advance to the
Corporation or to the Optionee, as the case may be.

11. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be final and
conclusive upon the Optionee or the Optionee’s legal representatives with regard
to any question arising hereunder or under the Plan.

12. Optionee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Optionee’s employment or service at any time, nor confer upon the Optionee any
right to continue in the employ or service of the Corporation or any Subsidiary.

13. Optionee Acceptance. The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 10 above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven Sugarman

  ACCEPTED:  

/s/ Ronald J. Nicolas, Jr.

  Ronald J. Nicolas, Jr.  

 

  (Street Address)  

 

  (City, State and Zip Code)